Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-16-00009-CR

                                     Darryn BURGESS,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR0646
                       Honorable Lori I. Valenzuela, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, we MODIFY the judgment to reflect
that Burgess was convicted of Count II, “Assault Upon a Public Servant (Habitual),” with an
affirmative deadly weapon finding, and AFFIRM the judgment as modified.

       SIGNED December 7, 2016.


                                               _____________________________
                                               Rebeca C. Martinez, Justice